Citation Nr: 1004598	
Decision Date: 01/29/10    Archive Date: 02/16/10

DOCKET NO.  07-11 422	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a perforated left 
tympanic membrane.

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for left ear hearing 
loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Counsel

INTRODUCTION

The Veteran had active service from November 1974 to January 
1975.

This matter arises before the Board of Veterans' Appeals 
(Board) from a March 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.


FINDINGS OF FACT

1.  On September 25, 2009, the Board issued a remand of the 
Veteran's appeal to the RO via the Appeals Management Center 
(AMC).

2.  In January 2010, the RO notified the Board that the 
Veteran had died in February 2009.

CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no 
jurisdiction to adjudicate the merits of these claims at 
this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. 
§ 20.1302 (2009); but see Veterans' Benefits Improvement Act 
of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 
(2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On September 25, 2009, the Board remanded the Veteran's 
claims for the purpose of providing him with a hearing 
before the Board at the RO as he requested in his 
substantive appeal filed in April 2007.  In January 2010, 
the Board was notified by the RO that the Veteran had died 
in February 2009.

As a matter of law, appellants' claims do not survive their 
deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  As the 
Veteran died before the Board remanded the claims in 
September 2009, the Board had no jurisdiction to adjudicate 
his claims.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2009).  Accordingly, the Board vacates its 
September 25, 2009, remand in this matter.

Unfortunately, the Veteran died in October 2008, during the 
pendency of the appeal; and, as a matter of law, his claims 
did not survive his death.  Zevalkink v. Brown, 102 F.3d 
1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 
330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 
(1994).  This appeal on the merits has become moot by virtue 
of the death of the Veteran and must be dismissed for lack 
of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2009).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the Veteran.  38 C.F.R. § 
20.1106 (2009).


ORDER

The appeal is dismissed.


		
John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


